Decided January 12th, 1910.
The parties entitled to the corpus of a trust fund after the termination of life estates therein held by a trustee for the benefit of certain persons of unsound mind filed a petition alleging that the income of the fund was more than sufficient for the support of those persons and asked that the surplus be paid to the petitioner. It is held that a Court of Equity has no power to grant the prayer of the petition, since to do so would be in violation of the terms of the will creating the trust, by which the cestuis que trustent are the owners of the fund during their lives.
 *Page 1